Citation Nr: 1716870	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  He also had various periods of Reserve duty thereafter.  He was discharged from the Reserves in January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and January 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing is of record.

The Veteran's claims were remanded by the Board for further development in April 2013 and December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran submitted new relevant evidence in December 2016.  Given that remand of the Veteran's claims is required, the AOJ will have the opportunity to review the new evidence and issue a supplemental statement of the case.  


REMAND

The Board remanded the Veteran's claims in December 2015 in order to obtain additional service treatment records (STRs) and VA treatment records.  The AOJ determined that there are no additional STRs obtainable.  However, no attempt was made to obtain copies of the Veteran's VA treatment records.  The record indicates that the Veteran receives frequent VA medical treatment.  The Veteran's claims must be remanded in order that copies of his VA treatment records dated from May 2, 2013 to present may be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In December 2016, another Navy veteran submitted a letter in support of the Veteran's claim for service connection for PTSD.  This veteran stated that he served with the Veteran aboard ship.  The affiant stated that the Veteran was an ammunition handler during service.  He reported that the Veteran had been worried that the ammunition could have exploded.  He also reported that the Veteran was beaten up in a fight while in Japan and that he was robbed while in Japan. 

In light of above, new medical opinions that take into consideration the newly received evidence should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dated from May 2, 2013 to present and associate them with the claims file.

2.  When the above action has been accomplished, forward the Veteran's claims file to an appropriate clinician for review.  The reviewer is requested to review the Veteran's available service treatment records and provide an opinion as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that any current chronic gastrointestinal disorder is related to any incidence in service, including the Veteran's complaints of stomach pain in October 1987.  A full and complete rationale for all opinions expressed is requested.

3.  When the VA treatment records referred to above have been obtained, forward the Veteran's claims file to an appropriate psychiatric clinician for review.  The reviewer should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current chronic psychiatric disorder is related to any incidence in service, including the references to anxiety in the February 1987 and October 1988 Reserves service treatment records.  In providing this opinion, the reviewer is asked to comment on the Veteran's claimed stressors including those referred to in the December 2016 letter received from the Veteran's friend.  A full and complete rationale for all opinions expressed is requested.

4.  Thereafter, if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




